Exhibit AMENDMENT NO. 1 TO CONTROLLED EQUITY OFFERINGSM SALES AGREEMENT This Amendment No. 1 (this “Amendment No. 1”) to the Controlled Equity OfferingSM Sales Agreement, dated April 15, 2009 (the “Agreement”), between Paragon Shipping Inc., a corporation incorporated under the laws of the Republic of the Marshall Islands (the “Company”), and Cantor Fitzgerald & Co. (“CF&Co.”) is made and entered into as of the 4th day of June, 2009, by and among the parties hereto.Terms used and not otherwise defined herein have the meanings ascribed to them in the Agreement. W I T N E S S E T H: WHEREAS, the parties hereto desire to amend the Agreement. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the parties hereto agree as follows: SECTION 1.Amendment of the Agreement. (a)On and after the date hereof, any reference in the Agreement to (i) “10,000,000”shall be deemed to read “20,000,000” and (ii) “ten million” shall be deemed to read “twenty million”. (b)Schedule 1 and Exhibit A of the Agreement are hereby amended and as of and after the date hereof shall be replaced in their entirety by Schedule 1 and Exhibit A, respectively, attached hereto. (c)The Company represents and warrants to CF&Co that each of the representations and warranties of the Company in the Agreement (as amended hereby) is true and correct as of the date hereof. (d)Except as amended hereby, the Agreement shall remain in full force and effect in accordance with its terms, and such terms (as so amended) shall apply to any offers and sales of Shares by the Company on or after the date hereof pursuant thereto. SECTION 2.Counterparts. This Amendment No.1 may be executed in any number of counterparts and by the different parties hereto in separate counterparts, each of which shall be deemed an original, and all of which shall together constitute one and the same instrument. SECTION 3.Law; Construction.
